Citation Nr: 1221768	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-07 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to in-service exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicides or to a service-connected disability.

3.  Entitlement to service connection for peripheral neuropathy of the hands, to include as secondary to in-service exposure to herbicides or to a service-connected disability.

4.  Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to in-service exposure to herbicides or to a service-connected disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claims.  The Veteran was notified of the decision and of his appellate rights in a letter from the RO dated later in March 2006.

In March 2011, the Board remanded the Veteran's appeal for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a May 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent during his active service.  

2.  Diabetes mellitus, type II, was not manifested in service or until years later and is not otherwise attributable to the Veteran's active service.  

3.  Hypertension was not manifested in service or until years later and is not otherwise attributable to the Veteran's active service.  

4.  The Veteran's hypertension is not caused or aggravated by a service-connected disability.  

5.  Peripheral neuropathy of the hands was not manifested in service or until many years later and is not otherwise attributable to the Veteran's active service.  

6.  The peripheral neuropathy of the Veteran's hands is not caused or aggravated by a service-connected disability.  

7.  Peripheral neuropathy of the feet was not manifested in service or until many years later and is not otherwise attributable to the Veteran's active service.  

8.  The peripheral neuropathy of the Veteran's feet is not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Hypertension was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The Veteran's hypertension is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310(a) (2011).

4.  Peripheral neuropathy of the hands was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).
5.  Peripheral neuropathy of the hands is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310(a) (2011).

6.  Peripheral neuropathy of the feet was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

7.  Peripheral neuropathy of the feet is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, pre-decisional notice letters in dated in July 2005 and January 2006 complied with VA's duty to notify the Veteran with regard to the service connection claims adjudicated herein.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A letter dated later in March 2006 (several days after the currently-appealed March 2006 rating action) also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect of the March 2006 correspondence was cured by the agency of original jurisdiction's (AOJ's) subsequent readjudication of the appeal, and issuance of a supplemental statement of the case, most recently in May 2012.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his claims.  Additionally, pursuant to the March 2011 Board Remand, inquiry was conducted as to whether the Veteran served in the inland waterways of the Republic of Vietnam.  A response letter from the National Archives and Records Administration was obtained and associated with the claims file in April 2011.

In addition, the Board finds that a medical opinion on the matter of the etiology of the claimed diabetes mellitus, type II, hypertension, and peripheral neuropathy of the hands and feet is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but rather:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that a veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is no competent evidence of diagnosed disabilities until years after service, or of a relationship between these disabilities and the Veteran's active duty-or a service-connected disability.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.  
II. Analysis

The Veteran asserts that service connection for diabetes mellitus, type II; hypertension; and peripheral neuropathy of his hands and feet is warranted.  As the resolution of these issues requires the application of similar facts to the law, the Board will address them together for the sake of economy.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, hypertension, and other organic disease of the nervous system, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(6)(iii) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service-connected.  Those diseases include diabetes mellitus, type II, and acute and subacute peripheral neuropathy.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2011).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the Veteran contends that he has diabetes mellitus, hypertension, and peripheral neuropathy of his hands and feet that is related to his military service.  The Board recognizes that the Veteran has alternatively contended that the claimed hypertension and peripheral neuropathy of the hands and feet are due to his currently diagnosed diabetes mellitus, type II.  However, as will be discussed below, the competent evidence of record does not support a finding that the Veteran's diabetes mellitus, type II, is the result of his military service.  As the Board is not granting service connection for diabetes mellitus, type II, the Veteran's contentions of secondary service connection are without merit.  See 38 C.F.R. § 3.310(a) (2011).  Therefore, the Veteran's contentions of entitlement to service connection for hypertension and peripheral neuropathy as secondary to diabetes mellitus, type II, will be discussed no further herein.  [The Board observes that the Veteran is not service connected for any disability.]  

Notably, the Veteran has not contended, nor does the record show, that his diabetes mellitus, hypertension, or peripheral neuropathy symptomatology manifested during his military service.  Indeed, his STRs show no treatment for, or diagnosis of, diabetes mellitus, hypertension, or peripheral neuropathy or related complaints.  Moreover, the October 1972 service separation examination was absent any complaint, or finding, of diabetes mellitus, hypertension, or neuropathy of the hands or feet.

Rather, the Veteran contends that he was exposed to herbicides during his military service, which he believes caused the claimed disabilities.  Specifically, the Veteran asserts that he was exposed to Agent Orange while he was aboard the U.S.S. PASSUMPSIC, which was stationed off the coast of the Republic of Vietnam.  See, e.g., the Veteran's statement dated April 2006.  As indicated above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  "'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  Id.

The Veteran's service in the waters off the coast of Vietnam is not disputed.  Specifically, the Veteran served aboard the U.S.S. PASSUMPSIC, which was confirmed to have been stationed in the official waters of the Republic of Vietnam from May 9, 1972 to May 22, 1972, May 31, 1972 to June 7, 1972, June 16, 1972 to June 22, 1972, June 29, 1972 to July 5, 1972, July 13, 1972 to July 17, 1972, July 26, 1972 to August 16, 1972, August 13, 1972 to August 17, 1972, August 29, 1972 to September 8, 1972, September 14, 1972 to September 26, 1972, and October 17, 1972 to October 24, 1972.

Significantly, such service in the official waters off the coast of Vietnam does not constitute 'service in the Republic of Vietnam.'  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that the Court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  Instead, 'service in the Republic of Vietnam' requires visitation (i.e. setting foot) in Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2011).

Additionally, the Veteran has not contended that he 'set foot' in the Republic of Vietnam.  As indicated above, he argues that he was exposed to Agent Orange during his service aboard the U.S.S. PASSUMPSIC through contact with sea water.  See the Veteran's statement dated April 2006.  The Board has no reason to disbelieve the Veteran's statements that sea water was used to clean the decks of the ship and wash down oil spills.  Crucially, however, there is no evidence that the Veteran was exposed to Agent Orange or any other herbicide as a result.  Rather, it appears that the Veteran's contentions with respect to purported exposure to herbicides during his service aboard the U.S.S. PASSUMPSIC amount to speculation on his part that the water he potentially came into contact was contaminated with herbicides.  Further, neither the Veteran nor his representative has specifically identified any evidence beyond the Veteran's conjecture that would indicate herbicide exposure.

The record does not indicate that the Veteran had any "inland" water, or "Brown Water," service while stationed aboard the U.S.S. PASSUMPSIC.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001) (which find that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases).

As indicated above, specific inquiry was made to the National Archives and Records Administration pursuant to the March 2011 Board Remand to address whether the U.S.S. PASSUMPSIC was stationed in the inland waterways of the Republic of Vietnam.  Crucially, in an April 2011 letter, a representative of the National Archives and Records Administration indicated that he had "reviewed the deck logs [of the U.S.S PASSUMPSIC] and found that the ship was not stationed in the inland waterways of Vietnam during this time." [Emphasis as in original].  Accordingly, the evidence does not support a finding that the Veteran served in the inland waterways of the Republic of Vietnam.

In short, there is no competent and probative evidence that the Veteran was exposed to herbicides during his active duty.  Accordingly, based on this record, the Board finds that Agent Orange exposure has not been shown.

The evidence of record does not support the contentions that the Veteran's diabetes mellitus, hypertension, and/or peripheral neuropathy are related to his military service.  As indicated above, there is no evidence that the Veteran suffered from diabetes mellitus, hypertension, or peripheral neuropathy during his military service.  The Board additionally observes that post-service records are negative for complaints, treatment or diagnosis of diabetes mellitus or hypertension for a decade after service.  To that end, the competent medical evidence does not show that the Veteran had diabetes mellitus, hypertension, or peripheral neuropathy within the one-year presumptive period in 38 C.F.R. § 3.309(a), nor does the Veteran so contend.  In particular, private treatment records dated June 2005 indicate the Veteran was diagnosed with hypertension in October 1982 and diabetes mellitus, type II, in December 1985.  Additionally, peripheral neuropathy was not diagnosed until January 2004, over thirty years after the Veteran's military discharge.  In short, the evidence of record establishes that the onset of diabetes mellitus, hypertension, and peripheral neuropathy symptoms occurred many years after the Veteran's separation from service.
A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing that diabetes mellitus, hypertension, and peripheral neuropathy of the hands and feet manifested during service or within close proximity thereto, as well as the absence of evidence of a continuity of relevant symptoms since active duty, the competent and credible evidence of record does not link the Veteran's current diabetes mellitus, hypertension, or peripheral neuropathy to his military service.  As noted above, such evidence does not show that there was an event, disease, or injury in service to which the above-identified disabilities could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Nor is there any competent medical evidence of record that links the claimed diabetes mellitus, hypertension, or peripheral neuropathy of the hands and feet to an event, disease or injury in service.

As discussed previously, the Veteran has not had a VA examination because the evidence of record does not corroborate his assertions that he developed diabetes mellitus, type II, hypertension, or peripheral neuropathy of his hands and feet in service or that he suffered an event, injury or disease in service and that his claimed disabilities are etiologically related to the in-service event, injury, or disease.  38 C.F.R. §§ 3.159(4)(b) & (c).

In this case, the Veteran's STRs and post-service treatment records are entitled to more probative weight than his assertion that the diabetes mellitus, hypertension, and peripheral neuropathy of his hands and feet arose as a result of service.  His STRs are clear of any mention of related symptoms, nor has he identified any such complaints.  The fact that the October 1972 separation examination did not document any diabetes, hypertension, or neurological symptomatology is more probative than the remote assertions of the Veteran made in the context of a claim for benefits.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's April 2006 statement pertaining to medical nexus.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a layperson, however, he is not competent to offer opinions on a medical diagnosis or on causation.  See Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Therefore, the Veteran's statements regarding etiology do not constitute competent evidence on which the Board can make a service connection determination.

In sum, after considering the credibility and probative value of the evidence in this case, the Board finds the evidence against the Veteran's claims for service connection for diabetes mellitus, type II; hypertension; and peripheral neuropathy of his hands and feet to be more persuasive than the evidence in favor of these issues.  Although the Veteran is diagnosed with diabetes mellitus, hypertension, and peripheral neuropathy of his hands and feet and has asserted that these conditions arose as a result of in-service herbicide exposure, there is no evidence to corroborate his assertions of in-service herbicide exposure or, for that matter, any other in-service disease or injury related to the pending claims.  The Veteran's STRs, including his separation examination, do not reflect any reports of complaints, treatment, or diagnosis of any such disabilities, and the first documented diagnoses pertaining to the diabetes, hypertension, and neuropathies were not until at least a decade after his separation from service.  Curry, supra (contemporaneous evidence has greater probative value than history as reported by the veteran); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  After careful consideration, the Board concludes that the objective evidence is more accurate and more probative than the statements of the Veteran, offered approximately thirty years after his discharge from service.  Curry, 7 Vet. App. at 68.

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for diabetes mellitus, type II; hypertension; and peripheral neuropathy of his bilateral hands and feet.  Because the preponderance of the evidence is against these claims, the benefit of the doubt provision does not apply.  Therefore, service connection for diabetes mellitus, type II; hypertension; and peripheral neuropathy of the hands and feet is not warranted.

ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to in-service exposure to herbicides, is denied.

Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicides or to a service-connected disability, is denied.
Entitlement to service connection for peripheral neuropathy of the hands, to include as secondary to in-service exposure to herbicides or to a service-connected disability, is denied.

Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to in-service exposure to herbicides or to a service-connected disability, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


